Hill, Chief Justice.
Jerome Livas was indicted for the malice murder of Beatrice Brier in Muscogee County in 1977. A special plea of insanity was filed, but a jury found the defendant competent to stand trial. A second jury found him guilty of murder and he received a life sentence. He appeals.1
*341Two children found the victim lying near the porch of a vacant house. The victim was so badly beaten she was unrecognizable and comatose. She died of the injuries to her head about a week later. A doctor testified the blows were consistent with a heavy beating by fists.
Immediately after discovery of the body, police officers were seeking to identify the victim and went to the home of Mrs. Lovie Edwards, where the victim lived. She suggested that the officer talk with the defendant, the victim’s boyfriend, who happened then to be walking down the street. When approached, the defendant announced spontaneously, “I didn’t do it, I wasn’t the one that hit her, I didn’t beat her up,” and denied knowing the victim. A bystander told the officers that the defendant had dated the victim. The defendant was then asked to get in the police car. After being read his Miranda rights, he made a full statement to the police and then took the officer to the scene of the crime. He later made and signed a detailed written confession in which he stated that after drinking and playing pool at the Bluehaven Cafe, he walked to Mrs. Edward’s house to find the victim. Mrs. Edwards told him she was at Ms. Ellen’s bar. On the way there, the defendant met the victim, who was clearly intoxicated, with a man called Smiley. The defendant accosted her and slapped her several times and Smiley retreated. He then took the victim to the vacant house, which they had been to before, and had sex. The defendant then claimed that he thought about the victim being with Smiley and beat her in the face.
At trial, Smiley admitted walking the victim home but denied seeing the defendant. The defendant denied having seen the victim on the night she was beaten and testified instead that he had been drinking with one Walton all that night. Walton also testified that the defendant had been drinking with him at the Bluehaven Cafe and then had spent the night with him.
A clinical psychologist also testified for the defense that the defendant was tested as mildly retarded, but that other tests revealed he might be brighter than reflected by the IQ test.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).* 2 This enumeration of error therefore provides no ground for *342reversal.
2. The defendant next urges that his statements should not have been admitted into evidence because he did not sufficiently understand his Miranda warnings. At the hearing, the detective testified that he first read him the warnings from his card and that the defendant said he understood his rights and then made an oral statement. Later at the police station, the Miranda warnings were repeated. When it was discovered the defendant could not read the waiver form, the officer explained the warnings in everyday language. His own doctor testified he would be able to understand his rights when explained to him in everyday language and knew he had done something wrong. Unless clearly erroneous, a trial court’s findings as to factual determinations and credibility of witnesses relating to the admissibility of a confession will be upheld on appeal. Gates v. State, 244 Ga. 587, 590-91 (261 SE2d 349) (1979), cert. denied, 445 U. S. 938 (1980). We find no error here.
3. The defendant also argues that the trial court erred in excluding testimony of the defendant’s propensity for confessing to crimes he did not commit. At trial, he wished to elicit from a Columbus police detective that, the day after confessing to the murder in issue, the defendant had also confessed to two other murders and a rape. The trial court held that the testimony would be prejudicial to the defendant and refused to admit it. In so ruling, the trial court considered the atmosphere of the community in light of the then unsolved stocking stranglings of elderly women in the area.
In light of the defendant’s spontaneous outcry when first approached by the police and the consistent story he initially related to the police and later at the police station, as well as the factual corroboration of his confessions (the beating and location of the victim), we find no abuse of discretion in the trial court’s finding the confessions as to unrelated crimes to be irrelevant and in limiting testimony to the crime being tried. Given the evidence presented in the case, the trial court properly balanced the possible benefit and the potential harm to the defendant. Thus, this enumeration does not require a new trial.

Judgment affirmed.


All the Justices concur, except Bell, J., who concurs specially.


 Defendant was arrested on October 2, 1977, and was indicted in December 1977. He filed his special plea of insanity on December 15, but the jury found against his plea on March 3, 1978. He was tried on March 21, and was sentenced on March 24. He filed a motion for new trial on April 24, 1978, which was amended on May 24, 1978. A hearing was held on September 12, 1984, the transcript was filed September 28, 1984, and the motion was over*341ruled on August 15, 1985. Notice of appeal was filed that same day, August 15, 1985, and the record was docketed in this court on August 30. After briefs were filed, the case was submitted for decision on October 11, 1985.


 The jury was charged as to malice murder, voluntary manslaughter and involuntary manslaughter. After requesting recharge as to these three crimes, the jury found the defend*342ant guilty of murder.